UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2015 Item 1. Report to Stockholders. Annual Report June 30, 2015 DSM Large Cap Growth Fund [DSMLX] DSM Global Growth Fund [DSMGX] DSM Global Growth & Income Fund [DSMYX] TABLE OF CONTENTS Shareholder Letter 1 Sector Allocations 6 Performance 7 Schedules of Investments 10 Statements of Assets and Liabilities 18 Statements of Operations 20 Statements of Changes 21 Financial Highlights 24 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 37 Expense Example 38 Trustees and Executive Officers 40 Additional Information 43 Privacy Notice Inside Back Cover DSM Funds Dear Shareholder: DSM Large Cap Growth Fund During the twelve-month period from July 1, 2014 through June 30, 2015 (the “Period”), the Fund’s total return increased 15.59%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s two benchmarks, the Russell 1000 Growth Total Return Index and the S&P 500, increased 10.56% and 7.42% respectively. Performance Factors At June 30, 2015, the majority of the portfolio was invested in the technology, health care and consumer discretionary sectors with smaller weightings in the financials, industrials, consumer staples and materials sectors. The Fund’s outperformance versus the Russell 1000 Growth Total Return Index was primarily due to DSM’s selection of stocks and the Fund’s overweight in the health care sector.The Fund’s underweight in energy versus the benchmark, as well as DSM’s stock selections in the consumer staples sector also benefitted performance.The manager’s stock selections in the consumer discretionary sector detracted from performance in the Period. The holdings which contributed most to the Fund’s performance during the Period were Celgene (specialty pharmaceuticals), Regeneron Pharmaceuticals (specialty pharmaceuticals), Monster Beverage (energy drinks and other alternative beverages), Starbucks (specialty coffee chain operator) and Tencent Holdings (instant messaging and electronic gaming). The weakest contributors to the Fund’s performance during the Period were Wynn Resorts (operator of casino resorts in the US and Asia), Las Vegas Sands (operator of casino resorts in the US and Asia), Precision Castparts (aerospace metal component manufacturer), Airbus Group (aircraft manufacturer) and Baidu (Chinese Internet search). DSM Global Growth Fund During the twelve-month period from July 1, 2014 through June 30, 2015 (the “Period”), the Fund’s total return increased 8.52%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the MSCI All Country World Index Net (MSCI ACWI Net) increased 0.71%. Performance Factors At June 30, 2015, the majority of the portfolio was invested in the technology, health care, consumer discretionary and financials sectors with smaller weightings in the consumer staples, industrials and materials sectors. 1 DSM Funds The Fund’s outperformance of the MSCI All Country World Index Net total return was primarily due to DSM’s selection of stocks in the health care sector, as well as the Fund’s overweight in health care and underweight in energy versus the benchmark.DSM’s stock selections in the consumer discretionary sector detracted most from performance in the Period. The major contributors to the Fund’s return during the Period were Celgene (specialty pharmaceuticals), Regeneron Pharmaceuticals (specialty pharmaceuticals), Monster Beverage (energy drinks), Tencent Holdings (instant messaging and electronic gaming platforms) and HDFC Bank (Indian private bank). The holdings which contributed least to the Fund’s performance during the Period were Yandex (internet search in Russia), Wynn Macau (operator of casino resorts in Asia), Sands China (operator of casino resorts in Asia), Airbus Group (aircraft manufacturer) and Chow Tai Fook Jewellery Group (jewelry retailer in China). DSM Global Growth & Income Fund During the twelve-month period from July 1, 2014 through June 30, 2015 (the “Period”), the Fund’s total return increased 10.42%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the MSCI All Country World Index Net increased 0.71%. Performance Factors At June 30, 2015, the majority of the portfolio was invested in the financials, consumer discretionary, technology and health care sectors with a smaller weighting in the industrials sector. The Fund’s outperformance of the MSCI All Country World Index Net total return was primarily due to DSM’s selection of stocks in the health care and energy sectors, as well as the Fund’s overweight in health care and underweight in energy versus the benchmark.DSM’s stock selections in the consumer discretionary sector detracted most from performance in the Period. The major contributors to the Fund’s return during the Period were Celgene (specialty pharmaceuticals), Monster Beverage (energy drinks), Regeneron Pharmaceuticals (specialty pharmaceuticals), ITV PLC (UK media company) and Biogen (specialty pharmaceuticals). The holdings which contributed least to the Fund’s performance during the Period were Wynn Macau (operator of casino resorts in Asia), Sands China (operator of casino resorts in Asia), IGM Financial (financial services), Airbus Group (aircraft manufacturer) and SGS SA (industrial inspection and testing services). 2 DSM Funds Economic and Market Outlook DSM’s long-standing multi-year global economic outlook of stable 3% type growth remains unchanged, although recent events in China and Greece could move growth lower.While we continue to believe the US economic outlook remains largely unchanged, economic risks globally have risen.We believe the Greek economy is simply too small to significantly impact the world, or even the European economies, however, the ongoing bear market in Chinese equities may prove to be a more significant challenge globally.The Chinese economy was already slowing, and the decline in Chinese equities may well have a negative impact on Asian economic growth.We are “cautiously optimistic” that economic growth in China will remain in the 6% to 7% range, albeit now at the lower end of that projection. The United Kingdom remains an economic bright spot.Unemployment is falling, and the economy is growing, as has been the case in the United States.The current government wants to create a lower tax, faster growth, higher income economy, with a smaller welfare state.To bolster this trend, the current budget proposes treating pensions as tax-free savings accounts and increasing the dividend tax exemption, while reducing the corporate tax rate from 20% to 18% and raising the minimum wage to approximately $14 per hour.On the other hand, the Bank of France recently maintained its forecast of fractional economic expansion as the French government pursues economic policies that are the exact opposite of the United Kingdom’s approach. The recent decline in the Chinese equity markets may have a rollover impact on the global commodities markets, and perhaps the timing of the long awaited US Federal Reserve rate increase.Lower growth, especially in China which is a huge buyer of raw materials, has created a sell-off in commodities that indicates global deflationary pressures may still exist.The supply of many commodities remains ample, and the high profile oil market is no exception with US crude production reaching nearly five decade highs.Unfortunately higher production means lower prices.As crude prices decline, the financial stress on debt heavy crude producers throughout the world increases the risk of defaults on borrowings in that industry.Unlike China, most emerging markets economies export commodities, and falling commodity prices can only slow their economic growth.For the Federal Reserve, downside pressures to inflation, combined with slower economic growth, may well push back their first rate increase from September of this year to 2016. The Yen has been stronger lately, perhaps as a result of issues in Europe and China.However, government policy continues to evolve, making Japan a more investor-friendly nation.Historically, the representatives of the trust banks, for the 3 DSM Funds most part, attended a company’s annual meeting.The actual shareholders were not invited to attend, thereby enabling management to sidestep the owners of the company, including activist shareholders.Under the new rules, shareholders are now invited to attend the meetings providing an opportunity for increased investor pressure on management.This change is consistent with the government’s new corporate governance rules, with their focus on financial returns and management accountability, which were implemented in the past year. Portfolio Outlook We have constructed the portfolios of the DSM Funds based on our view of slow growth in the US, faster growth in the emerging markets and fractional growth in Europe.Our strategy continues to focus on investments in businesses that generate the majority of their weighted revenue in North America and emerging markets.While many well-publicized geopolitical risks remain of concern to investors, the positive scenario of an improving and increasingly stable global financial system, low inflation, low energy prices, steady global economic growth, low interest rates and growing corporate earnings are positive variables that, while not headline-making news, continue to form the foundation of an upwardly-driven bull market.More recently, the quantitative easing program undertaken by the European Central Bank, The Bank of Japan and the Bank of China may also prove to be supportive of global financial markets. The DSM Funds continue to be focused on unique global businesses that have been identified, and are continuously subject to analysis, by our ten-member investment team.We believe that the valuation of the portfolios continue to be attractive in the current slow growth economic environment and relative to the market.Additionally, the portfolio holdings in each Fund remain characterized by strong balance sheets and significant free cash flow. Sincerely, Daniel Strickberger Stephen Memishian 4 DSM Funds Past performance is not a guarantee of future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change.Please see the Schedules of Investments in this report for a full listing of the Funds’ holdings. Mutual fund investing involves risk, including the possible loss of principal.The Funds may invest in foreign securities which involve greater volatility, political, economic and currency risks and differences in accounting methods.These risks are enhanced in emerging markets.The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to individual stock volatility than a diversified fund.Investments in small and mid-size companies involve additional risks such as limited liquidity and greater volatility than large cap stocks.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as a representative of the equity market in general.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The MSCI ACWI Net is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The MSCI ACWI Net captures up to 99% of the developed and emerging investable market universe, covering over 8,000 securities in 45 countries across size (Large + Mid+ Small Cap) and style segments.You cannot invest directly in an index. Free cash flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income. Earnings growth is not a measure of a fund’s future performance. Must be preceded or accompanied by a prospectus. DSM Large Cap Growth Fund, DSM Global Growth Fund and DSM Global Growth & Income Fund are distributed by Quasar Distributors, LLC. 5 DSM Funds SECTOR ALLOCATION at June 30, 2015 (Unaudited) DSM Large Cap Growth Fund Sector Allocation % of Net Assets Information Technology 32.6% Health Care 31.1% Consumer Discretionary 21.0% Financials 6.5% Industrials 3.6% Consumer Staples 2.7% Materials 2.4% Cash* 0.1% Net Assets 100.0% *Represents short-term investments and other assets in excess of liabilities. DSM Global Growth Fund Sector Allocation % of Net Assets Information Technology 36.5% Health Care 22.1% Consumer Discretionary 15.8% Financials 14.1% Consumer Staples 6.3% Industrials 3.5% Materials 1.9% Cash* -0.2% Net Assets 00.0% *Represents liabilities in excess of short-term investments and other assets. DSM Global Growth & Income Fund Sector Allocation % of Net Assets Financials 28.6% Consumer Discretionary 26.3% Information Technology 19.5% Health Care 19.2% Industrials 6.5% Cash* -0.1% Net Assets 100.0% *Represents liabilities in excess of short-term investments and other assets. 6 DSM Large Cap Growth Fund PERFORMANCE (Unaudited) VALUE OF $100,000 VS. RUSSELL 1000® GROWTH TOTAL RETURN INDEX AND S&P 500® TOTAL RETURN INDEX Average Annual Total Returns Since Inception 1 Year 5 Years (8/28/09) DSM Large Cap Growth Fund (Institutional Class) 15.59% 19.20% 16.65% Russell 1000® Growth Total Return Index 10.56% 18.59% 16.35% S&P 500® Total Return Index 7.42% 17.34% 15.04% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (877) 862-9555.An investment should not be made solely on returns.The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Russell 1000® Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot directly invest in these indices. 7 DSM Global Growth Fund PERFORMANCE (Unaudited) (Continued) VALUE OF $100,000 VS. MSCI ALL COUNTRY WORLD INDEX NET Average Annual Total Returns Since Inception 1 Year (3/28/12) DSM Global Growth Fund (Institutional Class) 8.52% 13.76% MSCI All Country World Index Net 0.71% 9.96% The performance data quoted above represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (877) 862-9555. An investment should not be made solely on returns. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The MSCI All Country World Index Net is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The MSCI All Country World Index Net captures up to 99% of the developed and emerging investable market universe, covering over 8,000 securities in 45 countries across size (Large & Mid & Small Cap) and style segments.One cannot directly invest in this index. 8 DSM Global Growth & Income Fund PERFORMANCE (Unaudited) (Continued) VALUE OF $100,000 VS. MSCI ALL COUNTRY WORLD INDEX NET Average Annual Total Returns Since Inception 1 Year (11/12/13) DSM Global Growth & Income Fund (Institutional Class) 10.42% 10.75% MSCI All Country World Index Net 0.71% 6.62% The performance data quoted above represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (877) 862-9555. An investment should not be made solely on returns. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The MSCI All Country World Index Net is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The MSCI All Country World Index Net captures up to 99% of the developed and emerging investable market universe, covering over 8,000 securities in 45 countries across size (Large & Mid & Small Cap) and style segments.One cannot directly invest in this index. 9 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2015 Shares Fair Value COMMON STOCKS: 99.9% Beverages: 2.7% Monster Beverage Corp.* $ Biotechnology: 16.3% Alexion Pharmaceuticals, Inc.* Biogen, Inc.* Celgene Corp.* Regeneron Pharmaceuticals, Inc.* Capital Markets: 6.5% Affiliated Managers Group, Inc.* Invesco, Ltd. Chemicals: 2.5% Monsanto Co. Health Care Equipment & Supplies: 2.9% Abbott Laboratories Health Care Technology: 4.1% Cerner Corp.* IMS Health Holdings, Inc.* Hotels, Restaurants & Leisure: 6.2% Royal Caribbean Cruises, Ltd. Starbucks Corp. Internet & Catalog Retail: 4.4% Priceline Group, Inc.* Internet Software & Services: 16.2% Alibaba Group Holding, Ltd. – ADR* Facebook, Inc. – Class A* Google, Inc. – Class A* Google, Inc. – Class C* Tencent Holdings, Ltd. – ADR IT Services: 11.2% Cognizant Technology Solutions Corp. – Class A* MasterCard, Inc. – Class A Visa, Inc. – Class A Media: 5.1% Comcast Corp. – Class A Time Warner, Inc. Multiline Retail: 5.3% Dollar General Corp. Dollar Tree, Inc.* Pharmaceuticals: 7.8% Allergan PLC* Shire PLC – ADR Professional Services: 3.6% Nielsen NV Verisk Analytics, Inc.* The accompanying notes are an integral part of these financial statements. 10 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2015 (Continued) Shares Fair Value COMMON STOCKS: 99.9% (Continued) Semiconductors & Semiconductor Equipment: 2.4% NXP Semiconductors NV* $ Technology Hardware, Storage & Peripherals: 2.7% Apple, Inc. TOTAL COMMON STOCKS (Cost $155,000,426) SHORT-TERM INVESTMENTS: 0.0% 72 Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%1 72 TOTAL SHORT-TERM INVESTMENTS (Cost $72) 72 TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $155,000,498) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt PLC Public Limited Company * Non-income producing security. 1 Annualized seven-day yield as of June 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 11 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2015 Shares Fair Value COMMON STOCKS: 100.2% Banks: 7.1% DBS Group Holdings, Ltd. $ HDFC Bank, Ltd. – ADR Beverages: 2.3% Monster Beverage Corp.* Biotechnology: 12.3% Alexion Pharmaceuticals, Inc.* Biogen, Inc.* Celgene Corp.* Regeneron Pharmaceuticals, Inc.* Capital Markets: 7.0% CI Financial Corp. Invesco, Ltd. Julius Baer Group, Ltd. Chemicals: 1.9% Monsanto Co. Food & Staples Retailing: 3.1% CP ALL PCL Seven & i Holdings Co., Ltd. Food Products: 0.9% China Mengniu Dairy Co. Ltd. Hotels, Restaurants & Leisure: 2.2% Royal Caribbean Cruises, Ltd. Household Durables: 0.9% Haier Electronics Group Co., Ltd. Internet & Catalog Retail: 3.1% Priceline Group, Inc.* Internet Software & Services: 16.8% Alibaba Group Holding, Ltd. – ADR* Autohome, Inc. – ADR* Facebook, Inc. – Class A* Google, Inc. – Class A* 73 Google, Inc. – Class C* NAVER Corp. Tencent Holdings, Ltd. IT Services: 11.6% Cap Gemini SA Cognizant Technology Solutions Corp. – Class A* MasterCard, Inc. – Class A Visa, Inc. – Class A Media: 4.5% Comcast Corp. – Class A ITV PLC Multiline Retail: 3.3% Dollar Tree, Inc.* SACI Falabella Pharmaceuticals: 9.8% Allergan PLC* Shire PLC UCB SA Professional Services: 3.5% DKSH Holding AG, Ltd. Nielsen NV The accompanying notes are an integral part of these financial statements. 12 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2015 (Continued) Shares Fair Value COMMON STOCKS: 100.2% (Continued) Semiconductors & Semiconductor Equipment: 3.9% ARM Holdings PLC $ NXP Semiconductors NV* Software: 1.8% Check Point Software Technologies, Ltd.* Technology Hardware, Storage & Peripherals: 2.4% Apple, Inc. Textiles, Apparel & Luxury Goods: 1.8% adidas AG TOTAL COMMON STOCKS (Cost $5,465,479) SHORT-TERM INVESTMENTS: 0.9% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%1 TOTAL SHORT-TERM INVESTMENTS (Cost $52,355) TOTAL INVESTMENTS IN SECURITIES: 101.1% (Cost $5,517,834) Liabilities in Excess of Other Assets: (1.1)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt PLC Public Limited Company * Non-income producing security. 1 Annualized seven-day yield as of June 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 13 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2015 (Continued) Percentage of Total Net Assets Portfolio Diversification United States 49.4% China France India Switzerland Ireland United Kingdom Singapore Belgium Netherlands Canada Israel Germany Japan Thailand South Korea Hong Kong Chile Liabilities in excess of other assets TOTAL INVESTMENTS 100.0% The accompanying notes are an integral part of these financial statements. 14 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at June 30, 2015 Shares Fair Value COMMON STOCKS: 100.1% Banks: 5.1% DBS Group Holdings, Ltd. $ Biotechnology: 10.7% Alexion Pharmaceuticals, Inc.* Biogen, Inc.* Celgene Corp.* Capital Markets: 18.2% CI Financial Corp. Invesco, Ltd. Julius Baer Group, Ltd. Northern Trust Corp. Health Care Equipment & Supplies: 4.7% Abbott Laboratories Hotels, Restaurants & Leisure: 2.3% Royal Caribbean Cruises, Ltd. Insurance: 5.3% AMP, Ltd. Internet & Catalog Retail: 3.5% Priceline Group, Inc.* Internet Software & Services: 6.0% Google, Inc. – Class A* Tencent Holdings, Ltd. IT Services: 10.7% Cap Gemini SA Cognizant Technology Solutions Corp. – Class A* MasterCard, Inc. – Class A Media: 10.2% Comcast Corp. – Class A ITV PLC Time Warner, Inc. Multiline Retail: 7.7% Dollar General Corp. Dollar Tree, Inc.* Next PLC Pharmaceuticals: 3.7% Allergan PLC* Professional Services: 6.5% DKSH Holding AG, Ltd. Nielsen NV Technology Hardware, Storage & Peripherals: 2.9% Apple, Inc. Textiles, Apparel & Luxury Goods: 2.6% adidas AG TOTAL COMMON STOCKS (Cost $4,599,897) The accompanying notes are an integral part of these financial statements. 15 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at June 30, 2015 (Continued) Shares Fair Value SHORT-TERM INVESTMENTS: 0.5% Invesco Short-Term Investment Trust Treasury Portfolio, 0.02%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $27,373) TOTAL INVESTMENTS IN SECURITIES: 100.6% (Cost $4,627,270) Liabilities in Excess of Other Assets: (0.6)% ) TOTAL NET ASSETS: 100.0% $ PLC Public Limited Company * Non-income producing security. 1 Annualized seven-day yield as of June 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 16 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at June 30, 2015 (Continued) Percentage of Total Net Assets Portfolio Diversification United States 58.1% United Kingdom Switzerland France Australia Singapore Canada China Germany Liabilities in excess of other assets TOTAL INVESTMENTS 100.0% The accompanying notes are an integral part of these financial statements. 17 DSM Funds STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2015 DSM DSM DSM Global Large Cap Global Growth & Growth Fund Growth Fund Income Fund ASSETS: Investments in securities, at value (Cost $155,000,498, $5,517,834 and $4,627,270, respectively) $ $ $ Receivables: Dividends and interest receivable Due from adviser — Investments sold — — Fund shares sold — — Prepaid expenses and other assets Total assets LIABILITIES: Payables: Investment securities purchased — — Investment advisory fees, net — — Shareholder servicing fees Printing and mailing fees Administration fees Audit fees Fund accounting fees Transfer agent fees Registration fees 72 30 Custody fees Chief Compliance Officer fees Fund Shares purchased — — Foreign currency due to custodian (cost $4,604) — — Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 18 DSM Funds STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2015 (Continued) DSM DSM DSM Global Large Cap Global Growth & Growth Fund Growth Fund Income Fund COMPONENTS OF NET ASSETS: Paid-in capital $ $ $ Accumulated undistributed net investment income — — Accumulated net realized gain on investments Net unrealized appreciation of investments Net assets $ $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 19 DSM Funds STATEMENTS OF OPERATIONS For the Year Ended June 30, 2015 DSM DSM DSM Global Large Cap Global Growth & Growth Fund Growth Fund Income Fund INVESTMENT INCOME: Income: Dividends (net of foreign withholding tax of $10,328, $3,235 and $4,285, respectively) $ $ $ Interest 2 9 Total investment income Expenses: Investment advisory fees Administration fees Shareholder servicing fees 77 — Fund accounting fees Registration fees Transfer agent fees Printing and mailing fees Miscellaneous expenses Audit fees Custodian fees Chief Compliance Officer fees Trustees fees Interest expense — — Legal fees Insurance fees Total expenses Less: Expenses waived or reimbursed ) ) ) Net expenses Net Investment income/(loss) ) ) REALIZED & UNREALIZED GAIN/LOSS ON INVESTMENTS: Net realized gain on investments and foreign currency Net change in unrealized appreication/ (depreciation) of investments and foreign currency ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 20 DSM Large Cap Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, 2015 June 30, 2014 INCREASE/DECREASE IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments and foreign currency Net change in unrealized appreciation of investments and foreign currency Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain on investments ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets resulting from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Accumulated undistributed net investment income $
